UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-4203



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RENE CECILIO WILSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-96-181)


Submitted:   August 28, 1997          Decided:   September 12, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Duncan R. St. Clair, III, ST. CLAIR & JOHNSON, Norfolk, Virginia,
for Appellant. Helen F. Fahey, United States Attorney, Fernando
Groene, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rene Cecilio Wilson pled guilty to a one-count indictment

charging him with illegal re-entry into the United States after

deportation, 8 U.S.C. § 1326 (West Supp. 1997), and was sentenced

to a term of 63 months imprisonment. He seeks to appeal his sen-
tence, alleging that the district court erred in determining that

he previously had been deported after being convicted of an aggra-

vated felony and enhancing his sentence accordingly. See United
States Sentencing Commission, Guidelines Manual, § 2L1.2(b)(2)
(Nov. 1996). We find that Wilson waived his appeal rights and

therefore dismiss the appeal.

     In his plea agreement, Wilson waived the right to appeal a
sentence within the statutory maximum or the manner in which the

sentence was determined. This provision of the agreement was

brought to his attention by the district court during the plea
colloquy and Wilson    stated that he understood the waiver and

affirmed his intention to waive his appeal rights. A defendant may

waive the right to appeal if the waiver is knowing and intelligent.

See United States v. Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir.

1995). We find that Wilson's waiver was knowing and voluntary and

effectively bars review of his challenge to the district court's

application of the sentencing guidelines in his case.

     Accordingly, we dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately



                                2
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                                3